Hayne, C.
This was an action upon a promissory-note. The trial court gave judgment, against one of the alleged makers, but not against the other, and the plaintiff appeals.
The ground of the decision in favor of the defendant referred to “ was, that her name was signed to the note -without her knowledge or authority.” The appellant attacks the finding in this regard as not sustained by the evidence. But we think that there is sufficient evidence to sustain it. The only question that can be raised is, whether she ratified the signature. With reference to this question, there is evidence to the effect that she first learned of the signature of her name to the note in an interview with the agent of the payee in February, 1889, which was about nine mouths after the execution of the note; that on that occasion she informed him that the signature was not hers; that he informed her that her note had been deposited with the plaintiff as collateral, and referred her to it; that she did nothing further in the matter, and .paid no attention to the notice from the plaintiff that the note was due. There is evidence tending to contradict some of the testimony above referred to; but in view of the conflict, it must be assumed that the evidence tending to support the judgment is true.
It is argued, however, that the failure of the defendant to repudiate the signature, or to notify the plaintiff that she would not be bound by the note, amounted to a ratification. But while such a rule might apply under certain circumstances, we think that where, as here. *105there is no element of estoppel, the mere silence of the party does not amount to a ratification. (Reubin v. Cohen, 48 Cal. 545; Hendrie v. Berkowitz, 37 Cal. 118; 99 Am. Dec. 251.)
The other points do not require special notice. We therefore advise that the judgment and order appealed from be affirmed.
Belcher, C. C., and Foote, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order appealed from are affirmed.